Order entered June 10, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01363-CR

                            THE STATE OF TEXAS, Appellant

                                             V.

                                ELYSE RIVERA, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                         Trial Court Cause No. 18-30062-422-F

                                         ORDER
       Before the Court is appellee’s June 9, 2019 motion to extend time to file her brief. We

GRANT the motion and ORDER the brief received on June 9th filed as of the date of this order.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE